Exhibit 10.1


        Date=Grant Date    


TO:        <@Name@>


FROM:    


SUBJECT:    2019 Executive Performance-Based Restricted Stock Unit Award


You have been selected to receive a performance-based restricted stock unit
award to be paid if the Company’s adjusted earnings per share meets certain
performance requirements as established by the Committee, with respect to a
three-year Performance Period beginning January 1, 2019. This award is subject
to the terms and conditions of The Williams Companies, Inc. 2007 Incentive Plan,
as amended and restated from time to time, and the 2019 Executive
Performance-Based Restricted Stock Unit Agreement (the “Agreement”).


This award is granted to you in recognition of your role as an employee whose
responsibilities and performance are critical to the attainment of long-term
goals. This award and similar awards are made on a selective basis and are,
therefore, to be kept confidential.


Subject to all of the terms of the Agreement, you will generally become entitled
to payment of the award if you are an active employee of the Company on February
21, 2022 and February 20, 2023 respectively and if performance measures
established by the Committee set forth in the Agreement are certified for the
three-year Performance Period beginning January 1, 2019. The adjustment and
termination provisions associated with this award are included in the Agreement.


If you have any questions about this award, you may contact a dedicated Fidelity
Stock Plan Representative at 1-800-823-0217.































































--------------------------------------------------------------------------------






        
2019 EXECUTIVE PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT




THIS 2019 EXECUTIVE PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (this
“Agreement”), which contains the terms and conditions for the restricted stock
units (“Restricted Stock Units” or “RSUs”) referred to in the 2019 Executive
Performance-Based Restricted Stock Unit Award Letter delivered in hard copy or
electronically to the Participant (“2019 Award Letter”), is by and between THE
WILLIAMS COMPANIES, INC., a Delaware corporation (the “Company”), and the
individual identified on the last page hereof (the “Participant”).


1.    Grant of RSUs. Subject to the terms and conditions of The Williams
Companies, Inc. 2007 Incentive Plan, as amended and restated from time to time
(the “Plan”), this Agreement, and the 2019 Award Letter, the Company hereby
grants to the Participant an award (the “Award) of <@Num+C @> RSUs (“Target
Number of Shares”) effective <@GrDt+C@> (the “Effective Date”). The Award, which
is subject to adjustment under the terms of this Agreement, gives the
Participant the opportunity to earn the right to receive the number of shares of
the Common Stock of the Company equal to 0% to 200% of the Target Number of
Shares based on the formula established by the Committee for calculating the
number of Shares that will be paid based on the Company’s adjusted earnings per
share with respect to the three-year performance period beginning January 1,
2019 and ending December 31, 2021 (“Performance Period”). These shares, together
with any other shares that are payable under this Agreement, are referred to in
the Agreement as “Shares.” Until the Participant both becomes vested in the RSUs
under the terms of Paragraph 5 and is paid such Shares under the terms of
Paragraph 6, the Participant shall have no rights as a stockholder of the
Company with respect to the Shares.


2.    Incorporation of Plan and Acceptance of Documents. The Plan is hereby
incorporated herein by reference, and all capitalized terms used herein which
are not defined in this Agreement shall have the meaning set forth in the Plan.
By accepting this Award, the Participant acknowledges that he or she has
received a copy of, or has online access to, the Plan, and hereby automatically
accepts the RSUs subject to all the terms and provisions of the Plan and this
Agreement. The Participant hereby further agrees that he or she has received a
copy of, or has online access to, the Plan prospectus, as updated from time to
time, and hereby acknowledges his or her automatic acceptance and receipt of
such prospectus electronically.


3.    Committee Decisions and Interpretations; Committee Discretion. The
Participant hereby agrees to accept as binding, conclusive and final all
actions, decisions and/or interpretations of the Committee, its delegates, or
agents, upon any questions or other matters arising under the Plan or this
Agreement.


4.    Performance Measures; Number of Shares Payable to the Participant.


(a)    Performance measures established by the Committee shall be based on
adjusted earnings per share. The Committee has established a formula for
calculating the designated number of Shares that will be paid based on the
Company’s adjusted earnings per share with respect to the Performance Period,
all as more fully described in Subparagraphs 4(b) through 4(c) below.


(b)    The RSUs awarded to Participant and subject to this Agreement as
reflected in Paragraph 1 above represent Participant’s opportunity to earn the
right to payment of a number of Shares equal to the Target Number of Shares upon
(i) certification by the Committee that 100% of the Target goal for adjusted
earnings per share for the Performance Period has been met, based on the formula
established by the Committee and (ii) satisfaction of all the other conditions
set forth in Paragraph 5 below.


(c)    Subject to the Committee’s discretion as set forth in Subparagraph 4(d)
below and to satisfaction of all other conditions set forth in Paragraph 5
below, the actual number of Shares earned by and payable to Participant upon
certification of the adjusted earnings per share results and satisfaction of all
other conditions set forth in Paragraph 5 below will be determined on a
continuum ranging from 50% (at the Threshold goal) to 200% (at the Stretch goal)
of the Target Number of Shares depending on the level of adjusted earnings per





--------------------------------------------------------------------------------




share certified by the Committee at the end of the Performance Period. If
adjusted earnings per share is certified below the Threshold goal, no Shares
will be paid.


(d)    Notwithstanding (i) any other provision of this Agreement or the Plan or
(ii) certification by the Committee that adjusted earnings per share exceeds the
Threshold goal, the Committee may in its sole and absolute discretion reduce,
but not below zero (0), the number of Shares payable to the Participant based on
such factors as it deems appropriate, including but not limited to the Company’s
performance. Accordingly, any reference in this Agreement to Shares that (i)
become payable, (ii) may be received by a Participant or (iii) are earned by a
Participant, and any similar reference, shall be understood to mean the number
of Shares that are received, payable or earned after any such reduction is made.


5.     Vesting; Legally Binding Rights.


(a)    Notwithstanding any other provision of this Agreement, a Participant
shall not be entitled to any payment of Shares under this Agreement unless and
until such Participant obtains a legally binding right to such Shares and
satisfies applicable vesting conditions for such payment.


(b)    Except as otherwise provided in Subparagraphs 5(c) – 5(l) below and
subject to the provisions of Subparagraph 4(d) above, the Participant shall vest
in Shares in one-half increments on third and fourth anniversary of the
Effective Date (each a “Maturity Date”) under this Agreement only if and at the
time that both of the following conditions are fully satisfied:


(i)    The Participant remains an active employee of the Company or any of its
Affiliates on the applicable Maturity Date; and


(ii)    The Committee certifies that the Company has met adjusted earnings per
share targets equal to or in excess of the Threshold goal with respect to
Performance Period. Certification, if any, by the Committee for the Performance
Period shall be made by the Maturity Date or as soon thereafter as is
administratively practicable.


(c)    If a Participant dies or becomes Disabled (as defined below) prior to the
first Maturity Date while an active employee of the Company or any of its
Affiliates, at but not prior to the first Maturity Date, and only to the extent
and at the time that the Committee certifies that the performance measures for
the Performance Period are satisfied under Subparagraph 5(b)(ii) above, upon
such certification, the Participant shall vest in that number of Shares the
Participant might otherwise have received for the Performance Period in
accordance with Subparagraphs 4(a) through 4(d) above prorated to reflect that
portion of the applicable vesting period prior to such Participant’s ceasing to
be an active employee of the Company and its Affiliates. The pro rata number of
Shares in which the Participant may become vested in such case shall equal that
number determined by adding (A) the product of (i) the number of Shares the
Participant might otherwise have received for the Performance Period on the
first Maturity Date in accordance with Subparagraphs 4(a) to 4(d) above times
(ii) a fraction, the numerator of which is the number of full and partial months
in the period that begins the month following the month that contains the
Effective Date and ends on (and includes) the date the Participant ceases being
an active employee of the Company and its Affiliates, and the denominator of
which is the total number of full and partial months in the period that begins
the month following the month that contains the Effective Date and ends on (and
includes) the first Maturity Date and (B) the product of (i) the number of
Shares the Participant might otherwise have received for the Performance Period
on the second Maturity Date in accordance with Subparagraphs 4(a) to 4(d) above
times (ii) a fraction, the numerator of which is the number of full and partial
months in the period that begins the month following the month that contains the
Effective Date and ends on (and includes) the date the Participant ceases being
an active employee of the Company and its Affiliates, and the denominator of
which is the total number of full and partial months in the period that begins
the month following the month that contains the Effective Date and ends on (and
includes) the second Maturity Date.


(d)    If a Participant dies, or becomes Disabled, or qualifies for retirement
(as defined below) after the first Maturity Date and prior to the second
Maturity Date while an active employee of the Company or any





--------------------------------------------------------------------------------




of its Affiliates, then to the extent that the Committee certifies that the
performance measures for the Performance Period are satisfied under Subparagraph
5(b)(ii) above the Participant shall vest in that number of Shares the
Participant might otherwise have received for the Performance Period on the
Second Maturity Date in accordance with Subparagraphs 4(a) through 4(d) above
prorated to reflect that portion of the applicable vesting period prior to such
Participant’s ceasing to be an active employee of the Company and its
Affiliates. The pro rata number of Shares in which the Participant may become
vested in such case shall equal that number determined by multiplying (i) the
number of Shares the Participant might otherwise have received for the
Performance Period on the second Maturity Date in accordance with Subparagraphs
4(a) to 4(d) above times (ii) a fraction, the numerator of which is the number
of full and partial months in the period that begins the month following the
month that contains the Effective Date and ends on (and includes) the date the
Participant ceases being an active employee of the Company and its Affiliates,
and the denominator of which is the total number of full and partial months in
the period that begins the month following the month that contains the Effective
Date and ends on (and includes) the second Maturity Date.


(e)    If a Participant qualifies for Retirement (as defined below) more than
thirty (30) months after the Effective Date and prior to the first Maturity Date
while an active employee of the Company or any of its Affiliates, at but not
prior to the first Maturity Date, and only to the extent and at the time that
the Committee certifies that the performance measures for the Performance Period
are satisfied under Subparagraph 5(b)(ii) above, upon such certification, the
Participant shall vest in that number of Shares the Participant might otherwise
have received for the Performance Period in accordance with Subparagraphs 4(a)
through 4(d) above prorated to reflect that portion of the Performance Period
prior to such Participant’s ceasing to be an active employee of the Company and
its Affiliates. The pro rata number of Shares in which the Participant may
become vested in such case shall equal that number determined by multiplying
adding (A) the product of (i) the number of Shares the Participant might
otherwise have received for the Performance Period on the first Maturity Date in
accordance with Subparagraphs 4(a) to 4(d) above times (ii) a fraction, the
numerator of which is the number of full and partial months in the period that
begins the month following the month that contains the Effective Date and ends
on (and includes) the date the Participant ceases being an active employee of
the Company and its Affiliates, and the denominator of which is the total number
of full and partial months in the period that begins the month following the
month that contains the Effective Date and ends on (and includes) the first
Maturity Date and (B) the product of (i) the number of Shares the Participant
might otherwise have received for the Performance Period on the second Maturity
Date in accordance with Subparagraphs 4(a) to 4(d) above times (ii) a fraction,
the numerator of which is the number of full and partial months in the period
that begins the month following the month that contains the Effective Date and
ends on (and includes) the date the Participant ceases being an active employee
of the Company and its Affiliates, and the denominator of which is the total
number of full and partial months in the period that begins the month following
the month that contains the Effective Date and ends on (and includes) the second
Maturity Date.
(f)    As used in this Agreement, the terms “Disabled,” “qualify for
Retirement,” “Separation from Service” and “Affiliate” shall have the following
respective meanings:


(i)    A Participant shall be considered Disabled if such Participant (A) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (B) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Participant’s employer.
Notwithstanding the forgoing, all determinations of whether a Participant is
Disabled shall be made in accordance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and guidance thereunder.


(ii)    A Participant “qualifies for Retirement” only if such Participant
experiences a Separation from Service (as defined in (iii) below) after
attaining age fifty-five (55) and completing at least three (3) years of service
with the Company or any of its Affiliates.


(iii)     “Separation from Service” means a Participant’s termination or deemed
termination from employment with the Company and its Affiliates (as defined in
(iv) below). For purposes of determining whether a Separation from Service has
occurred, the employment relationship is treated





--------------------------------------------------------------------------------




as continuing intact while the Participant is on military leave, sick leave or
other bona fide leave of absence if the period of such leave does not exceed six
(6) months, or if longer, so long as the Participant retains a right to
reemployment with his or her employer under an applicable statute or by
contract. For this purpose, a leave of absence constitutes a bona fide leave of
absence only if there is a reasonable expectation that the Participant will
return to perform services for his or her employer. If the period of leave
exceeds six (6) months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship will be deemed to terminate on the first date immediately following
such six (6) month period. Notwithstanding the foregoing, if a leave of absence
is due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, and such impairment causes the Participant to
be unable to perform the duties of the Participant’s position of employment or
any substantially similar position of employment, a twenty-nine (29) month
period of absence shall be substituted for such six (6) month period. For
purposes of this Agreement, a Separation from Service occurs at the date as of
which the facts and circumstances indicate either that, after such date: (A) the
Participant and the Company reasonably anticipate the Participant will perform
no further services for the Company and its Affiliates (whether as an employee
or an independent contractor) or (B) that the level of bona fide services the
Participant will perform for the Company and its Affiliates (whether as an
employee or independent contractor) will permanently decrease to no more than
twenty (20%) of the average level of bona fide services performed over the
immediately preceding thirty-six (36) month period or, if the Participant has
been providing services to the Company and its Affiliates for less than
thirty-six (36) months, the full period over which the Participant has rendered
services, whether as an employee or independent contractor. The determination of
whether a Separation from Service has occurred shall be governed by the
provisions of Treasury Regulation § 1.409A-1, as amended, taking into account
the objective facts and circumstances with respect to the level of bona fide
services performed by the Participant after a certain date.


(g)    If a Participant experiences a Separation from Service prior to the first
Maturity Date and within two years following a Change in Control (as defined in
(i) below), either voluntarily for Good Reason or involuntarily (other than due
to Cause), the Participant shall vest in that number of Shares equal to the
Target Number of Shares. If a Participant experiences a Separation from Service
after the first Maturity Date and prior to the second Maturity Date and within
two years following a Change in Control (as defined in (i) below), either
voluntarily for Good Reason or involuntarily (other than due to Cause), the
Participant shall vest in that number of Shares equal to the Shares that the
Participant might otherwise have received for the Performance Period on the
second Maturity Date in accordance with Subparagraphs 4(a) to 4(d) based on the
actual adjusted earnings per share performance certified by the Committee.


(i)For the purposes of this Agreement, a “Change in Control” means, unless
otherwise defined in an individual employment, change in control or other
severance agreement, the occurrence of any of the following events:


(A)    A majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not approved by a majority
of the members constituting the Board prior to the date of the appointment or
election; or


(B)    any Person becomes a “Beneficial Owner” (such term for purposes of this
definition being as defined in Rule 13d-3 under th




e 1934 Act), directly or indirectly, of securities of the Company representing
30% or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of directors (the “Company Voting
Securities”); provided, however, that for purposes of this subsection (B), the
following acquisitions shall not constitute a Change in Control: (w) an
acquisition directly from the Company, (x) an acquisition by the Company or a
subsidiary of the Company (a “Subsidiary”), (y) an acquisition by any employee
benefit





--------------------------------------------------------------------------------




plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, or (z) an acquisition pursuant to a Non-Qualifying Transaction (as
defined in subsection (C) below); or


(C)    the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another entity (an “Acquisition”), unless immediately
following such Reorganization, Sale or Acquisition: (1) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the outstanding shares of common stock of the Company (“Company Common Stock”)
and outstanding Company Voting Securities immediately prior to such
Reorganization, Sale or Acquisition beneficially own, directly or indirectly,
more than 50% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the entity
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Entity”) in substantially the
same proportions as their ownership, immediately prior to such Reorganization,
Sale or Acquisition, of the outstanding Company Common Stock and the outstanding
Company Voting Securities, as the case may be, and (2) no Person (other than (x)
the Company or any Subsidiary of the Company, (y) the Surviving Entity or its
ultimate parent, or (z) any employee benefit plan (or related trust) sponsored
or maintained by any of the foregoing) is the Beneficial Owner, directly or
indirectly, of 30% or more of the Company Voting Securities, and (3) at least a
majority of the members of the board of directors or similar governing body of
the Surviving Entity were members of the Incumbent Board at the time of the
execution of the initial agreement, or at the time of the action of the Board,
providing for such Reorganization, Sale or Acquisition (any Reorganization, Sale
or Acquisition which satisfies all of the criteria specified in (1), (2) and (3)
above shall be deemed to be a “Non-Qualifying Transaction”); or


(D)    approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


(ii) “Incumbent Board” means, unless otherwise defined in an individual
employment, change in control or other severance agreement, individuals who, as
of the Effective Date, constitute the Board and any other individual who becomes
a director of the Company after that date and whose election or appointment by
the Board or nomination for election by the Company’s stockholders was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board.


(iii)“Person” means, unless otherwise defined in an individual employment,
change in control or other severance agreement, a Person as defined in Section
3(a)(9) of the Securities Exchange Act of 1934 (the “1934 Act”) and as used in
this Subparagraph (f) and 14(d)(2) of the 1934 Act.


(h)    If the Participant experiences an involuntary Separation from Service
prior to the first Maturity Date and the Participant either receives cash
severance benefits under a severance pay plan or program maintained by the
Company or receives benefits under a separation agreement with the Company, at
but not prior to the first Maturity Date and only to the extent the Committee
certifies that the performance measures for the Performance Period on the first
are satisfied under Subparagraph 5(b)(ii) above, the Participant shall, on the
date of such certification, become vested in that number of Shares the
Participant might otherwise have received for the Performance Period in
accordance with Paragraph 4 above pro rated to reflect that portion of the
applicable vesting period prior to the Participant’s ceasing to be an active
employee of the Company and its Affiliates. The pro rata number of Shares which
may be payable to the Participant on but not prior to the Maturity Date in such
case shall equal that number determined by adding (A) the product of (i) the
number





--------------------------------------------------------------------------------




of Shares the Participant might otherwise have received for the Performance
Period in the first Maturity Date in accordance with Paragraph 4 above times
(ii) a fraction, the numerator of which is the number of full and partial months
in the period that begins the month following the month that includes the
Effective Date and ends on (and includes) the date the Participant ceases being
an active employee of the Company and its Affiliates, and the denominator of
which is the number of full and partial months in the period that begins the
month following the month that contains the Effective Date and ends on (and
includes) the first Maturity Date and (B) the product of (i) the number of
Shares the Participant might otherwise have received for the Performance Period
on the second Maturity Date in accordance with Subparagraphs 4(a) to 4(d) above
times (ii) a fraction, the numerator of which is the number of full and partial
months in the period that begins the month following the month that contains the
Effective Date and ends on (and includes) the date the Participant ceases being
an active employee of the Company and its Affiliates, and the denominator of
which is the total number of full and partial months in the period that begins
the month following the month that contains the Effective Date and ends on (and
includes) the second Maturity Date.


(i)    If the Participant experiences an involuntary Separation from Service
after the first Maturity Date and prior to the second Maturity Date and the
Participant either receives cash severance benefits under a severance pay plan
or program maintained by the Company or receives benefits under a separation
agreement with the Company, then to the extent the Committee certifies that the
performance measures for the Performance Period on the first are satisfied under
Subparagraph 5(b)(ii) above, the Participant shall, become vested in that number
of Shares the Participant might otherwise have received for the Performance
Period in accordance with Paragraph 4 above pro rated to reflect that portion of
the applicable vesting period prior to the Participant’s ceasing to be an active
employee of the Company and its Affiliates. The pro rata number of Shares which
may be payable to the Participant on but not prior to the Maturity Date in such
case shall equal that number determined by multiplying (i) the number of Shares
the Participant might otherwise have received for the Performance Period on the
second Maturity Date in accordance with Subparagraphs 4(a) to 4(d) above times
(ii) a fraction, the numerator of which is the number of full and partial months
in the period that begins the month following the month that contains the
Effective Date and ends on (and includes) the date the Participant ceases being
an active employee of the Company and its Affiliates, and the denominator of
which is the total number of full and partial months in the period that begins
the month following the month that contains the Effective Date and ends on (and
includes) the second Maturity Date.


(j)    If (i) the Participant experiences an involuntary Separation from Service
prior to the first Maturity Date due to a sale of a business or the outsourcing
of any portion of a business, and (ii) the Company or any of its Affiliates
fails to make an offer of comparable employment, as defined in a severance plan
or program maintained by the Company, to the Participant, then at the time and
to the extent the Committee certifies that the performance measures for the
Performance Period are satisfied under Subparagraph 5(b)(ii) above, upon such
certification, the Participant shall become vested in that number of Shares the
Participant might otherwise have received for the Performance Period in
accordance with Paragraph 4 above pro rated to reflect that portion of the
applicable vesting period prior to the Participant’s ceasing to be an active
employee of the Company and its Affiliates. The pro rata number of Shares in
which the Participant may become vested on, but not prior to, the Maturity Date
in such case shall equal that number of Shares determined by adding (A) the
product of (i) the number of Shares the Participant might otherwise have
received for the Performance Period on the first Maturity Date in accordance
with Paragraph 4 above times (ii) a fraction, the numerator of which is the
number of full and partial months in the period that begins the month following
the month that contains the Effective Date and ends on (and includes) the date
the Participant ceases being an active employee of the Company and its
Affiliates, and the denominator of which is the total number of full and partial
months in the period that begins the month following the month that contains the
Effective Date and ends on (and includes) the first Maturity Date and (B) the
product of (i) the number of Shares the Participant might otherwise have
received for the Performance Period on the second Maturity Date in accordance
with Subparagraphs 4(a) to 4(d) above times (ii) a fraction, the numerator of
which is the number of full and partial months in the period that begins the
month following the month that contains the Effective Date and ends on (and
includes) the date the Participant ceases being an active employee of the
Company and its Affiliates, and the denominator of which is the total number of
full and partial months in the period that begins the month following the month
that contains the Effective Date and ends on (and includes) the second Maturity
Date.







--------------------------------------------------------------------------------




(k)    If (i) the Participant experiences an involuntary Separation from Service
after the first Maturity Date and prior to the second Maturity Date due to a
sale of a business or the outsourcing of any portion of a business, and (ii) the
Company or any of its Affiliates fails to make an offer of comparable
employment, as defined in a severance plan or program maintained by the Company,
to the Participant, then to the extent the Committee certifies that the
performance measures for the Performance Period are satisfied under Subparagraph
5(b)(ii) above, the Participant shall become vested in that number of Shares the
Participant might otherwise have received for the Performance Period in
accordance with Paragraph 4 above pro rated to reflect that portion of the
applicable vesting period prior to the Participant’s ceasing to be an active
employee of the Company and its Affiliates. The pro rata number of Shares in
which the Participant may become vested on, but not prior to, the Maturity Date
in such case shall equal that number of Shares determined by multiplying (i) the
number of Shares the Participant might otherwise have received for the
Performance Period on the second Maturity Date in accordance with Subparagraphs
4(a) to 4(d) above times (ii) a fraction, the numerator of which is the number
of full and partial months in the period that begins the month following the
month that contains the Effective Date and ends on (and includes) the date the
Participant ceases being an active employee of the Company and its Affiliates,
and the denominator of which is the total number of full and partial months in
the period that begins the month following the month that contains the Effective
Date and ends on (and includes) the second Maturity Date.


(l)    If in the event of a Change in Control prior to the first Maturity Date,
the acquiring or surviving company does not assume or continue this Award or
does not provide equivalent awards of substantially the same value, the
Participant shall, immediately prior to the Change in Control, vest in that
number of Shares equal to the Target Number of Shares. If in the event of a
Change in Control after the first Maturity Date and prior to the second Maturity
Date, the acquiring or surviving company does not assume or continue this Award
or does not provide equivalent awards of substantially the same value, the
Participant shall, immediately prior to the Change in Control, vest in that
number of Shares equal to the Shares that the Participant might otherwise have
received for the Performance Period on the second Maturity Date in accordance
with Subparagraphs 4(a) to 4(d) based on the actual adjusted earnings per share
performance certified by the Committee.


6.    Payment of Shares.


(a)
(i)    The payment date for all Shares in which a Participant becomes vested
pursuant to Subparagraph 5(g) above shall be no more than thirty (30) days after
such Participant’s Separation from Service. If such 30-day period spans two
calendar years, then payment will be made in the later calendar year. However,
if the Participant was a “key employee” within the meaning of Section
409A(a)(B)(i) of the Code immediately prior to his or her Separation from
Service, payment shall not be made sooner than the earlier to occur of the
following: (i) six (6) months following the date of such Separation from
Service; and (ii) the Participant’s death.



(ii)    For purposes of this Subparagraph 6(a), “key employee” means an employee
designated on an annual basis by the Company as of December 31 (the “Key
Employee Designation Date”) as an employee meeting the requirements of Section
416(i) of the Code utilizing the definition of compensation under Treasury
Regulation § 1.415(c)-2(d)(2). A Participant designated as a “key employee”
shall be a “key employee” for the entire twelve (12) month period beginning on
April 1 following the Key Employee Designation Date.


(b)    For all Shares in which the Participant becomes vested pursuant to
Paragraph 5 above, other than Subparagraph 5(g) (as to which the payment date is
determined in accordance with Subparagraph 6(a) above), the payment date for the
portion of the Shares associated with the first Maturity Date shall be the
calendar year containing the first Maturity Date, and the payment date for the
portion of the Shares associated with the second Maturity Date shall be the
calendar year containing the second Maturity Date


(c)    Upon conversion of RSUs into Shares under this Agreement, such RSUs shall
be cancelled. Shares that become payable under this Agreement will be paid by
the Company by the delivery to the Participant, or the Participant’s beneficiary
or legal representative, one or more certificates (or other indicia of
ownership) representing Shares of Williams Common Stock equal in number to the
number of Shares otherwise payable





--------------------------------------------------------------------------------




under this Agreement less the number of Shares having a Fair Market Value, as of
the date the withholding tax obligation arises, equal to the minimum statutory
withholding requirements. Notwithstanding the foregoing, to the extent permitted
by Section 409A of the Code and the guidance thereunder, if federal employment
taxes become due upon the Participant’s becoming entitled to payment of Shares,
the number of Shares necessary to cover minimum statutory withholding
requirements may be used to satisfy such requirements upon such entitlement.


7.    Other Provisions.


(a)    The Participant understands and agrees that payments under this Agreement
shall not be used for, or in the determination of, any other payment or benefit
under any continuing agreement, plan, policy, practice or arrangement providing
for the making of any payment or the provision of any benefits to or for the
Participant or the Participant’s beneficiaries or representatives, including,
without limitation, any employment agreement, any change of control severance
protection plan or any employee benefit plan as defined in Section 3(3) of
ERISA, including, but not limited to qualified and non-qualified retirement
plans.


(b)    The Participant agrees and understands that, subject to the limit
expressed in clause (iii) of the following sentence, stock certificates (or
other indicia of ownership) issued may be held as collateral for monies he/she
owes to Company or any of its Affiliates, including but not limited to personal
loan(s), Company credit card debt, relocation repayment obligations or benefits
from any plan that provides for pre-paid educational assistance. In addition,
the Company may accelerate the time or schedule of a payment of vested Shares
and/or deduct from any payment of Shares to the Participant under this
Agreement, or to his or her beneficiaries in the case of the Participant’s
death, that number of Shares having a Fair Market Value at the date of such
deduction equal to the amount of such debt as satisfaction of any such debt,
provided that (i) such debt is incurred in the ordinary course of the employment
relationship between the Company or any of its Affiliates and the Participant,
(ii) the aggregate amount of any such debt-related collateral held or deduction
made in any taxable year of the Company with respect to the Participant does not
exceed $5,000, and (iii) the deduction of Shares is made at the same time and in
the same amount as the debt otherwise would have been due and collected from the
Participant.


(c)    Except as provided in Subparagraphs 5(c) through 5(l) above, in the event
that the Participant’s employment with the Company or any of its Affiliates
terminates prior to the Maturity Date, RSUs subject to this Agreement and any
right to Shares issuable hereunder shall be forfeited.


(d)    The Participant acknowledges that this Award and similar awards are made
on a selective basis and are, therefore, to be kept confidential.


(e)    RSUs, Shares and the Participant’s interest in RSUs and Shares, may not
be sold, assigned, transferred, pledged or otherwise disposed of or encumbered
at any time prior to both (i) the Participant’s becoming vested in Shares and
(ii) payment of Shares under this Agreement.


(f)    If the Participant at any time forfeits any or all of the RSUs pursuant
to this Agreement, the Participant agrees that all of the Participant’s rights
to and interest in such RSUs and in Shares issuable thereunder shall terminate
upon forfeiture without payment of consideration.


(g)    The Committee shall determine whether an event has occurred resulting in
the forfeiture of the RSUs and any Shares issuable thereunder in accordance with
this Agreement and all determinations of the Committee shall be final and
conclusive.


(h)    With respect to the right to receive payment of Shares under this
Agreement, nothing contained herein shall give the Participant any rights that
are greater than those of a general creditor of the Company.


(i)    The obligations of the Company under this Agreement are unfunded and
unsecured. Each Participant shall have the status of a general creditor of the
Company with respect to amounts due, if any, under this Agreement.





--------------------------------------------------------------------------------






(j)    The parties to this Agreement intend that this Agreement meet the
requirements of Section 409A of the Code and recognize that it may be necessary
to modify this Agreement and/or the Plan to reflect guidance under Section 409A
of the Code issued by the Internal Revenue Service. Participant agrees that the
Committee shall have sole discretion in determining (i) whether any such
modification is desirable or appropriate and (ii) the terms of any such
modification.


(k)    The Participant hereby automatically becomes a party to this Agreement
whether or not he or she accepts the Award electronically or in writing in
accordance with procedures of the Committee, its delegates or agents.


(l)    Nothing in this Agreement or the Plan shall interfere with or limit in
any way the right of the Company or an Affiliate to terminate the Participant’s
employment or service at any time, nor confer upon the Participant the right to
continue in the employ of the Company and/or Affiliate.
(m)    The Participant hereby acknowledges that nothing in this Agreement shall
be construed as requiring the Committee to allow a Domestic Relations Order with
respect to this Award.
8.    Notices. All notices to the Company required hereunder shall be in writing
and delivered by hand or by mail, addressed to The Williams Companies, Inc., One
Williams Center, Tulsa, Oklahoma 74172, Attention: Stock Administration
Department. Notices shall become effective upon their receipt by the Company if
delivered in the foregoing manner. To direct the sale of any Shares issued under
this Agreement, contact Fidelity at http://netbenefits.fidelity.com or by
telephone at 800-544-9354.


9.    Forfeiture and Clawback. Notwithstanding any other provision of the Plan
or this Agreement to the contrary, by accepting the Award represented by this
Agreement, the Participant acknowledges that any incentive-based compensation
paid to the Participant hereunder may be subject to recovery by the Company
under any clawback policy that the Company may adopt from time to time,
including without limitation any policy that the Company may be required to
adopt under Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations of the U.S. Securities and Exchange
Commission thereunder or the requirements of any national securities exchange on
which the Shares may be listed. The Participant further agrees to promptly
return any such incentive-based compensation which the Company determines it is
required to recover from you under any such clawback policy.


10.    Tax Consultation. The Participant understands he or she will incur tax
consequences as a result of acquisition or disposition of the Shares. The
Participant agrees to consult with any tax consultants he or she thinks
advisable in connection with the acquisition of the Shares and acknowledges that
he or she is not relying, and will not rely, on the Company for any tax advice.






THE WILLIAMS COMPANIES, INC.










Participant: <@Name
SSN: <@SSN @>



